                CASE 0:20-cv-02195-NEB-BRT Doc. 32-1 Filed 10/24/20 Page 1 of 2



                                                                                          Effective September 11, 2019
                                                     City of Minneapolis
                                                 Elections and Voter Services
                                                       Code of Conduct

The core principle of election administration is to provide a fair and accurate election in a neutral or nonpartisan
manner. To maintain the integrity of the election process and voter confidence, individuals who administer or
are involved in any aspect of this process must adhere to high standards of behavior.

Workplace: Defined as City property such as City Hall and the Election Facility and any premises while
representing the City or performing City functions.

Working hours: Defined as hours compensated or volunteered discharging City functions.

Standards of Conduct
In the workplace and during working hours, you must remain neutral and nonpartisan in action and word.
     1. Any conversation political in nature is prohibited. Topics include but are not limited to candidates,
        campaigns, questions on a ballot, opinions of elected officials at all levels of government in any
        jurisdiction such as city, county, school board, state and federal level, political issues and current or
        pending legislation relative to elections policy or a political party position.
     2. May not wear clothing or buttons political in nature or with a political message.
     3. May not display any political media in the workplace
     4. May not use City resources or equipment to express opinions or discuss topics described above in #1.
        This also includes electronic communications on City computers and email.

Activities outside of working hours and workplace
    1. Paid Employment: City’s Code of Ethics Chapter 15.60
         15.60 Outside Employment. (a) A local official or employee shall not accept employment or enter into a
         contract that:
                  (1) Interferes with the proper discharge of his or her duty;
    2. Volunteer
         It is your constitutional right to express your personal opinion on political issues and candidates. Any
         political activity outside of the workplace should be seriously considered. Such activities have the
         potential to create a public perception related to the City of Minneapolis and Elections and Voter
         Services’ ability to maintain neutrality and uphold the integrity of the elections. Such public perceptions
         could affect voter confidence and prevent the Elections Office from carrying out its duties efficiently.

Election Oath
Before assuming duties, all paid employees and volunteers for the City of Minneapolis Elections and Voter
Services will sign an oath as described in Minnesota Statute 204B.24 ELECTION JUDGES; OATH1:

I, (Name) solemnly swear (or affirm) that I will perform the duties of election judge and/or the City of
Minneapolis Elections and Voter Services’ functions according to law and the best of my ability and will diligently
endeavor to prevent fraud, deceit, and abuse in conducting this election. I will perform my duties in a fair and
impartial manner and not attempt to create an advantage for my party or for any candidate.


1
    Italicized words added by the City of Minneapolis Elections and Voter Services.




                                                                                  Carl Declaration, Exhibit 1
            CASE 0:20-cv-02195-NEB-BRT Doc. 32-1 Filed 10/24/20 Page 2 of 2



                                              Additional Tips for
                                    Elections & Voter Services Employees

As a public servant for the City, you are held to a high standard of conduct. Your actions shape the public’s
opinion of our department, and the City of Minneapolis. A few helpful tips to consider when in the workplace:
    1) Treat all people with respect. Listen courteously and attentively to both residents and coworkers.
    2) Be prompt in answering requests for service.
    3) Give clear, patient explanations that avoid confusion.
    4) Do not argue with an irate resident. Stay calm and call for assistance from your supervisor.
    5) Maintain a neat, well-kept work area.
    6) Don’t engage in actions that could be perceived as damaging or unfavorable towards the city.




                                                                       Carl Declaration, Exhibit 1
